Gilbert, J.,
dissenting. The writer- dissents from the ruling made in the second headnote and the second division of the opinion, and from the judgment of reversal. The case is reversed alone because the court refused to instruct the jury in accordance with the request quoted in the above-stated headnote and division of the opinion. As also shown in the opinion, the court did instruct the jury fully, fairly, and concretely the law applicable to one who commits a homicide under threats, menaces, and coercion, as provided in the Penal Code (1910), § 41. Under this concrete instruction to the jury it was the duty of the jury to acquit the accused if they believed that he committed the oifense because of threats, menaces, and coercion, and that the coercion was of such nature as to create in the mind of the defendant a reasonable fear that his life or member was in clanger. This concrete charge gave the defendant the full benefit of his defense and the only defense he interposed. The court did not charge that malice would be implied merely from evidence that the homicide was committed, and consequently the failure to charge the converse could not, in the opinion of the writer, be injurious, when considered in connection with the charge on the subject of duress as above stated.